Case: 3:20-cv-00880-JZ Doc #: 24 Filed: 11/29/20 1o0f1. PagelD #: 88

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

 

Civil Action No, 29-¢v-00880

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

 

I received this subpoena for (name of individual and title, if any) C SX Trens pec Teen | vc.
t

on (date) l . 73 -2020 .

ow I served the subpoena by delivering a copy to the named person as follows: by cotperet Servire to
T i

Keity Toon outlocized moon t Soe CT Cot pote tien Systteen, cto 's terol acent foc
CS xX Teenspoctebion , Ine. on (date) {fr 2$ -202o 5 OF

©) | returned the subpoena unexecuted because:

 

 

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of

$

My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

  

Date: Il- 24-2020

 

tin 4 Server’s signature
Kew Freesion, Process Seruec

Printed name and title
FREEMAN PROCESS SERVICE

244 N. OGDEN AVE.
Cotumsus, OH 43204

 

Server’s address

Additional information regarding attempted service, etc.:
